187 Pa. Super. 550 (1958)
Commonwealth
v.
Acquaviva et al., Appellants.
Superior Court of Pennsylvania.
Argued September 11, 1958.
October 10, 1958.
Before RHODES, P.J., HIRT, GUNTHER, WRIGHT, WOODSIDE, ERVIN, and WATKINS, JJ.
John D. Ray, for appellants.
Frank P. Lawley, Jr., Deputy Attorney General, with him John D. Killian, III, Deputy Attorney General, and Thomas D. McBride, Attorney General, for appellee.
*551 OPINION PER CURIAM, October 10, 1958:
The judgments of sentence of the court below are affirmed on the opinion of Judge LAUB, specially presiding in the Court of Quarter Sessions of Lawrence County, as reported in 14 Pa. D. & C. 2d 285.
It is ordered that defendants appear in the court below at such time as they may be there called, and that they be by that court committed until they have complied with their sentences or any part thereof which had not been performed at the time the appeals were made a supersedeas.